
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 37
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Garrett (for
			 himself, Mr. Jordan,
			 Mr. Mulvaney, and
			 Mr. McClintock) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Budget
		
		CONCURRENT RESOLUTION
		Establishing the budget for the United
		  States Government for fiscal year 2012 and setting forth appropriate budgetary
		  levels for fiscal year 2011 and fiscal years 2013 through
		  2021.
	
	
		1.Concurrent resolution on the
			 budget for fiscal year 2012
			(a)DeclarationCongress declares that the concurrent
			 resolution on the budget for fiscal year 2012 is hereby established and that
			 the appropriate budgetary levels for fiscal year 2011 and for fiscal years 2013
			 through 2021 are set forth.
			(b)Table of
			 contents
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2012.
					Title I—Recommended levels and amounts
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Major functional categories.
					Title II—Reconciliation submissions
					Sec. 201. Reconciliation in the House of
				Representatives.
					Sec. 202. Submission of reports on mandatory
				savings.
					Title III—Budget enforcement
					Sec. 301. Restrictions on advance appropriations.
					Sec. 302. Emergency spending.
					Sec. 303. Changes in allocations and aggregates resulting from
				realistic scoring of measures affecting revenues.
					Sec. 304. Prohibition on using revenue increases to comply with
				budget allocations and aggregates.
					Sec. 305. Application and effect of changes in allocations and
				aggregates.
					Sec. 306. Budget Protection Mandatory Account.
					Sec. 307. Budget discretionary accounts.
					Sec. 308. Treatment of rescission bills in the
				House.
					Sec. 309. Sense of the House regarding baseline revenue
				projections.
					Sec. 310. Sense of the House regarding long-term budget
				projections.
					Title IV—Earmark moratorium
					Sec. 401. Earmark moratorium.
					Sec. 402. Limitation of authority of the House Committee on
				Rules.
					Title V—Policy
					Sec. 501. Policy statement on health care law
				repeal.
					Sec. 502. Policy statement on bailouts of State and local
				governments.
					Sec. 503. Policy statement on means-tested welfare
				programs.
					Sec. 504. Policy statement on reforming the Federal budget
				process.
				
			IRecommended levels and amounts
			101.Recommended
			 levels and amountsThe
			 following budgetary levels are appropriate for each of fiscal years 2011
			 through 2021:
				(1)Federal
			 revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended
			 levels of Federal revenues are as follows:
						
							Fiscal year 2011:
				$1,664,000,000,000.
							Fiscal year 2012:
				$1,866,000,000,000.
							Fiscal year 2013:
				$2,128,000,000,000.
							Fiscal year 2014:
				$2,325,000,000,000.
							Fiscal year 2015:
				$2,426,000,000,000.
							Fiscal year 2016:
				$2,523,000,000,000.
							Fiscal year 2017:
				$2,694,000,000,000.
							Fiscal year 2018:
				$2,809,000,000,000.
							Fiscal year 2019:
				$2,959,000,000,000.
							Fiscal year 2020:
				$3,120,000,000,000.
							Fiscal year 2021:
				$3,287,000,000,000.
					(B)The amounts by
			 which the aggregate levels of Federal revenues should be changed are as
			 follows:
						
							Fiscal year 2011: –$0.
							Fiscal year 2012: –$25,000,000,000.
							Fiscal year 2013:
				–$227,000,000,000.
							Fiscal year 2014:
				–$346,000,000,000.
							Fiscal year 2015:
				–$406,000,000,000.
							Fiscal year 2016:
				–$448,000,000,000.
							Fiscal year 2017:
				–$482,000,000,000.
							Fiscal year 2018:
				–$527,000,000,000.
							Fiscal year 2019:
				–$544,000,000,000.
							Fiscal year 2020:
				–$561,000,000,000.
							Fiscal year 2021:
				–$597,000,000,000.
					(2)New budget
			 authorityFor purposes of the enforcement of this resolution, the
			 appropriate levels of total new budget authority are as follows:
					
						Fiscal year 2011:
				$2,961,000,000,000.
						Fiscal year 2012:
				$2,617,000,000,000.
						Fiscal year 2013:
				$2,502,000,000,000.
						Fiscal year 2014:
				$2,540,000,000,000.
						Fiscal year 2015:
				$2,624,000,000,000.
						Fiscal year 2016:
				$2,744,000,000,000.
						Fiscal year 2017:
				$2,808,000,000,000.
						Fiscal year 2018:
				$2,862,000,000,000.
						Fiscal year 2019:
				$2,975,000,000,000.
						Fiscal year 2020:
				$3,067,000,000,000.
						Fiscal year 2021:
				$3,154,000,000,000.
				(3)Budget
			 outlaysFor purposes of the enforcement of this resolution, the
			 appropriate levels of total budget outlays are as follows:
					
						Fiscal year 2011:
				$3,117,000,000,000.
						Fiscal year 2012:
				$2,740,000,000,000.
						Fiscal year 2013:
				$2,673,000,000,000.
						Fiscal year 2014:
				$2,650,000,000,000.
						Fiscal year 2015:
				$2,706,000,000,000.
						Fiscal year 2016:
				$2,818,000,000,000.
						Fiscal year 2017:
				$2,872,000,000,000.
						Fiscal year 2018:
				$2,919,000,000,000.
						Fiscal year 2019:
				$3,038,000,000,000.
						Fiscal year 2020:
				$3,131,000,000,000.
						Fiscal year 2021:
				$3,219,000,000,000.
				(4)Deficits
			 (on-budget)For purposes of the enforcement of this resolution,
			 the amounts of the deficits (on-budget) are as follows:
					
						Fiscal year 2011:
				$1,453,000,000,000.
						Fiscal year 2012: $874,000,000,000.
						Fiscal year 2013: $545,000,000,000.
						Fiscal year 2014: $325,000,000,000.
						Fiscal year 2015: $280,000,000,000.
						Fiscal year 2016: $295,000,000,000.
						Fiscal year 2017: $179,000,000,000.
						Fiscal year 2018: $111,000,000,000.
						Fiscal year 2019: $78,000,000,000.
						Fiscal year 2020: $11,000,000,000.
						Fiscal year 2021:
				–$68,000,000,000.
				(5)Debt subject to
			 limitPursuant to section 301(a)(5) of the Congressional Budget
			 Act of 1974, the appropriate levels of the public debt are as follows:
					
						Fiscal year 2011:
				$14,969,000,000,000.
						Fiscal year 2012:
				$15,992,000,000,000.
						Fiscal year 2013:
				$16,722,000,000,000.
						Fiscal year 2014:
				$17,243,000,000,000.
						Fiscal year 2015:
				$17,750,000,000,000.
						Fiscal year 2016:
				$18,287,000,000,000.
						Fiscal year 2017:
				$18,727,000,000,000.
						Fiscal year 2018:
				$19,127,000,000,000.
						Fiscal year 2019:
				$19,485,000,000,000.
						Fiscal year 2020:
				$19,792,000,000,000.
						Fiscal year 2021:
				$20,053,000,000,000.
				(6)Debt held by the
			 publicThe appropriate levels of debt held by the public are as
			 follows:
					
						Fiscal year 2011:
				$10,348,000,000,000.
						Fiscal year 2012:
				$11,208,000,000,000.
						Fiscal year 2013:
				$11,768,000,000,000.
						Fiscal year 2014:
				$12,100,000,000,000.
						Fiscal year 2015:
				$12,385,000,000,000.
						Fiscal year 2016:
				$12,678,000,000,000.
						Fiscal year 2017:
				$12,857,000,000,000.
						Fiscal year 2018:
				$12,976,000,000,000.
						Fiscal year 2019:
				$13,066,000,000,000.
						Fiscal year 2020:
				$13,106,000,000,000.
						Fiscal year 2021:
				$13,078,000,000,000.
				102.Major
			 functional categoriesThe
			 Congress determines and declares that the appropriate levels of new budget
			 authority and outlays for fiscal years 2011 through 2021 for each major
			 functional category are:
				(1)National Defense
			 (050):
					Fiscal year
			 2011:
					(A)New
			 budget authority, $733,000,000,000.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, $696,000,000,000.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, $646,000,000,000.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $662,000,000,000.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $674,000,000,000.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $687,000,000,000.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $699,000,000,000.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $711,000,000,000.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $723,000,000,000.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $735,000,000,000.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $747,000,000,000.
					(B)Outlays, an amount to be derived from
			 function 920.
					(2)International
			 Affairs (150):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(3)General Science,
			 Space, and Technology (250):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(4)Energy
			 (270):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(5)Natural Resources
			 and Environment (300):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(6)Agriculture
			 (350):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(7)Commerce and
			 Housing Credit (370):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(8)Transportation
			 (400):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(9)Community and
			 Regional Development (450):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(10)Education,
			 Training, Employment, and Social Services (500):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(11)Health
			 (550):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(12)Medicare
			 (570):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(13)Income Security
			 (600):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(14)Social Security
			 (650):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(15)Veterans Benefits
			 and Services (700):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(16)Administration of
			 Justice (750):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(17)General
			 Government (800):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(18)Net Interest
			 (900):
					Fiscal year
			 2011:
					(A)New
			 budget authority, $213,000,000,000.
					(B)Outlays, $213,000,000,000.
					Fiscal year
			 2012:
					(A)New
			 budget authority, $254,000,000,000.
					(B)Outlays, $254,000,000,000.
					Fiscal year
			 2013:
					(A)New
			 budget authority, $310,000,000,000.
					(B)Outlays, $310,000,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $372,000,000,000.
					(B)Outlays, $372,000,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $426,000,000,000.
					(B)Outlays, $426,000,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $477,000,000,000.
					(B)Outlays, $477,000,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $518,000,000,000.
					(B)Outlays, $518,000,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $549,000,000,000.
					(B)Outlays, $549,000,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $570,000,000,000.
					(B)Outlays, $570,000,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $586,000,000,000.
					(B)Outlays, $586,000,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $591,000,000,000.
					(B)Outlays, $591,000,000,000.
					(19)Allowances
			 (920):
					Fiscal year
			 2011:
					(A)New
			 budget authority, $2,015,000,000,000.
					(B)Outlays, $2,904,000,000,000.
					Fiscal year
			 2012:
					(A)New
			 budget authority, $1,667,000,000,000.
					(B)Outlays, $2,486,000,000,000.
					Fiscal year
			 2013:
					(A)New
			 budget authority, $1,546,000,000,000.
					(B)Outlays, $2,363,000,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $1,506,000,000,000.
					(B)Outlays, $2,278,000,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $1,524,000,000,000.
					(B)Outlays, $2,280,000,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $1,580,000,000,000.
					(B)Outlays, $2,341,000,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $1,591,000,000,000.
					(B)Outlays, $2,354,000,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $1,602,000,000,000.
					(B)Outlays, $2,370,000,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $1,682,000,000,000.
					(B)Outlays, $2,468,000,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $1,746,000,000,000.
					(B)Outlays, $2,545,000,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $1,816,000,000,000.
					(B)Outlays, $2,628,000,000,000.
					(20)Undistributed
			 Offsetting Receipts (950):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					(21)Global War on
			 Terrorism and related activities (970):
					Fiscal year
			 2011:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2012:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2013:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2014:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2015:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2016:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2017:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2018:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2019:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2020:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					Fiscal year
			 2021:
					(A)New
			 budget authority, an amount to be derived from function 920.
					(B)Outlays, an amount to be derived from
			 function 920.
					IIReconciliation submissions
			201.Reconciliation
			 in the House of Representatives
				(a)Submissions To
			 slow the growth in mandatory spending and To achieve deficit
			 reduction(1)Not later than September
			 15, 2011, the House committees named in paragraph (2) shall submit their
			 recommendations to the House Committee on the Budget. After receiving those
			 recommendations, the House Committee on the Budget shall report to the House a
			 reconciliation bill carrying out all such recommendations without any
			 substantive revision.
					(2)Instructions
						(A)Committee on
			 AgricultureThe House
			 Committee on Agriculture shall report changes in laws within its jurisdiction
			 sufficient to reduce the level of direct spending for that committee by
			 $436,000,000,000 in outlays for the period of fiscal years 2012 through
			 2021.
						(B)Committee on Education and the
			 WorkforceThe House Committee
			 on Education and the Workforce shall report changes in laws within its
			 jurisdiction sufficient to reduce the level of direct spending for that
			 committee by $103,000,000,000 in outlays for the period of fiscal years 2012
			 through 2021.
						(C)Committee on Energy and
			 CommerceThe House Committee
			 on Energy and Commerce shall report changes in laws within its jurisdiction
			 sufficient to reduce the level of direct spending for that committee by
			 $3,007,000,000,000 in outlays for the period of fiscal years 2012 through
			 2021.
						(D)Committee on Financial
			 ServicesThe House Committee on Financial Services shall report
			 changes in laws within its jurisdiction sufficient to reduce the level of
			 direct spending for that committee by $49,000,000,000 in outlays for the period
			 of fiscal years 2012 through 2021.
						(E)Committee on Natural
			 ResourcesThe House Committee
			 on Natural Resources shall report changes in laws within its jurisdiction
			 sufficient to reduce the level of direct spending for that committee by
			 $18,000,000,000 in outlays for the period of fiscal years 2012 through
			 2021.
						(F)Committee on Oversight and
			 Government ReformThe House Committee on Oversight and Government
			 Reform shall report changes in laws within its jurisdiction sufficient to
			 reduce the level of direct spending for that committee by $28,000,000,000 in
			 outlays for the period of fiscal years 2012 through 2021.
						(G)Committee on Ways and
			 MeansThe House Committee on
			 Ways and Means shall report changes in laws within its jurisdiction sufficient
			 to reduce the deficit by $320,000,000,000 for the period of fiscal years 2012
			 through 2021.
						(H)Special ruleThe
			 chairman of the Committee on the Budget may take into account legislation
			 enacted after the adoption of this resolution that is determined to reduce the
			 deficit and may make applicable adjustments in reconciliation instructions,
			 allocations, and budget aggregates and may also make adjustments in
			 reconciliation instructions to protect earned benefit programs.
						(b)Submission
			 providing for changes in revenueThe House Committee on Ways and
			 Means shall report a reconciliation bill not later than September 15, 2011,
			 that consists of changes in laws within its jurisdiction sufficient to reduce
			 revenues by not more than $4,163,000,000,000 for the period of fiscal years
			 2012 through 2021.
				(c)Revision of
			 allocations(1)Upon the submission to
			 the Committee on the Budget of the House of a recommendation that has complied
			 with its reconciliation instructions solely by virtue of section 310(b) of the
			 Congressional Budget Act of 1974, the chairman of that committee may file with
			 the House appropriately revised allocations under section 302(a) of such Act
			 and revised functional levels and aggregates.
					(2)Upon the submission to the House of a
			 conference report recommending a reconciliation bill or resolution in which a
			 committee has complied with its reconciliation instructions solely by virtue of
			 this section, the chairman of the Committee on the Budget of the House may file
			 with the House appropriately revised allocations under section 302(a) of such
			 Act and revised functional levels and aggregates.
					(3)Allocations and aggregates revised
			 pursuant to this subsection shall be considered to be allocations and
			 aggregates established by the concurrent resolution on the budget pursuant to
			 section 301 of such Act.
					202.Submission of
			 reports on mandatory savingsIn the House, not later than September 15,
			 2011, all House committees shall identify savings amounting to one percent of
			 total mandatory spending under its jurisdiction from activities that are
			 determined to be wasteful, unnecessary, or lower-priority. For purposes of this
			 section, the reports by each committee shall be inserted in the Congressional
			 Record by the chairman of the Committee on the Budget not later than September
			 15, 2011.
			IIIBudget enforcement
			301.Restrictions on
			 advance appropriations
				(a)In
			 General(1)In
			 the House, except as provided in subsection (b), an advance appropriation may
			 not be reported in a bill or joint resolution making a general appropriation or
			 continuing appropriation, and may not be in order as an amendment
			 thereto.
					(2)Managers on the part of the House may
			 not agree to a Senate amendment that would violate paragraph (1) unless
			 specific authority to agree to the amendment first is given by the House by a
			 separate vote with respect thereto.
					(b)ExceptionIn the House, an advance appropriation may
			 be provided for fiscal year 2013 and fiscal years 2014 for programs, projects,
			 activities or accounts identified in the joint explanatory statement of
			 managers accompanying this resolution under the heading Accounts
			 Identified for Advance Appropriations in an aggregate amount not to
			 exceed $23,565,000,000 in new budget authority.
				(c)DefinitionIn
			 this section, the term advance appropriation means any
			 discretionary new budget authority in a bill or joint resolution making general
			 appropriations or continuing appropriations for fiscal year 2012 that first
			 becomes available for any fiscal year after 2012.
				302.Emergency
			 spending
				(a)Designations
					(1)GuidanceIn
			 the House, if a provision of legislation is designated as an emergency
			 requirement under this section, the committee report and any statement of
			 managers accompanying that legislation shall include an explanation of the
			 manner in which the provision meets the criteria in paragraph (2). If such
			 legislation is to be considered by the House without being reported, then the
			 committee shall cause the explanation to be published in the Congressional
			 Record in advance of floor consideration.
					(2)Criteria
						(A)In
			 generalAny such provision is an emergency requirement if the
			 underlying situation poses a threat to life, property, or national security and
			 is—
							(i)sudden, quickly
			 coming into being, and not building up over time;
							(ii)an
			 urgent, pressing, and compelling need requiring immediate action;
							(iii)subject to
			 subparagraph (B), unforeseen, unpredictable, and unanticipated; and
							(iv)not
			 permanent, temporary in nature.
							(B)UnforeseenAn
			 emergency that is part of an aggregate level of anticipated emergencies,
			 particularly when normally estimated in advance, is not unforeseen.
						(b)EnforcementIt
			 shall not be in order in the House of Representatives to consider any bill,
			 joint resolution, amendment or conference report that contains an emergency
			 designation unless that designation meets the criteria set out in subsection
			 (a)(2).
				(c)Enforcement in
			 the House of RepresentativesIt shall not be in order in the
			 House of Representatives to consider a rule or order that waives the
			 application of subsection (b).
				(d)Disposition of
			 Points of Order in the HouseAs disposition of a point of order
			 under subsection (b) or subsection (c), the Chair shall put the question of
			 consideration with respect to the proposition that is the subject of the point
			 of order. A question of consideration under this section shall be debatable for
			 10 minutes by the Member initiating the point of order and for 10 minutes by an
			 opponent of the point of order, but shall otherwise be decided without
			 intervening motion except one that the House adjourn or that the Committee of
			 the Whole rise, as the case may be.
				303.Changes in
			 allocations and aggregates resulting from realistic scoring of measures
			 affecting revenues
				(a)Whenever the House
			 considers a bill, joint resolution, amendment, motion or conference report,
			 including measures filed in compliance with section 201(b), that propose to
			 change Federal revenues, the impact of such measure on Federal revenues shall
			 be calculated by the Joint Committee on Taxation in a manner that takes into
			 account—
					(1)the impact of the
			 proposed revenue changes on—
						(A)Gross Domestic
			 Product, including the growth rate for the Gross Domestic Product;
						(B)total domestic
			 employment;
						(C)gross private
			 domestic investment;
						(D)general price
			 index;
						(E)interest rates;
			 and
						(F)other economic
			 variables; and
						(2)the impact on
			 Federal Revenue of the changes in economic variables analyzed under paragraph
			 (1).
					(b)The chairman of
			 the Committee on the Budget may make any necessary changes to allocations and
			 aggregates in order to conform this concurrent resolution with the
			 determinations made by the Joint Committee on Taxation pursuant to subsection
			 (a).
				304.Prohibition on
			 using revenue increases to comply with budget allocations and
			 aggregates
				(a)For the purpose of
			 enforcing this concurrent resolution in the House, the chairman of the
			 Committee on the Budget shall not take into account the provisions of any piece
			 of legislation which propose to increase revenue or offsetting collections if
			 the net effect of the bill is to increase the level of revenue or offsetting
			 collections beyond the level assumed in this concurrent resolution.
				(b)Subsection (a)
			 shall not apply to any provision of a piece of legislation that proposes a new
			 or increased fee for the receipt of a defined benefit or service (including
			 insurance coverage) by the person or entity paying the fee.
				305.Application and
			 effect of changes in allocations and aggregates
				(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall—
					(1)apply while that
			 measure is under consideration;
					(2)take effect upon
			 the enactment of that measure; and
					(3)be published in
			 the Congressional Record as soon as practicable.
					(b)Effect of
			 Changed Allocations and AggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 contained in this resolution.
				(c)Budget Committee
			 DeterminationsFor purposes of this resolution—
					(1)the levels of new
			 budget authority, outlays, direct spending, new entitlement authority,
			 revenues, deficits, and surpluses for a fiscal year or period of fiscal years
			 shall be determined on the basis of estimates made by the appropriate Committee
			 on the Budget; and
					(2)such chairman may
			 make any other necessary adjustments to such levels to carry out this
			 resolution.
					306.Budget
			 Protection Mandatory Account
				(a)(1)The chairman of the
			 Committee on the Budget shall maintain an account to be known as the
			 Budget Protection Mandatory Account. The Account shall be divided
			 into entries corresponding to the allocations under section 302(a) of the
			 Congressional Budget Act of 1974 in the most recently adopted concurrent
			 resolution on the budget, except that it shall not include the Committee on
			 Appropriations.
					(2)Each entry shall consist only of
			 amounts credited to it under subsection (b). No entry of a negative amount
			 shall be made.
					(b)(1)Upon the engrossment of
			 a House bill or joint resolution or a House amendment to a Senate bill or joint
			 resolution (other than an appropriation bill), the chairman of the Committee on
			 the Budget shall—
						(A)credit the applicable entries of the
			 Budget Protection Mandatory Account by the amounts specified in paragraph (2);
			 and
						(B)reduce the applicable section 302(a)
			 allocations by the amount specified in paragraph (2).
						(2)Each amount specified in paragraph
			 (1)(A) shall be the net reduction in mandatory budget authority (either under
			 current law or proposed by the bill or joint resolution under consideration)
			 provided by each amendment that was adopted in the House to the bill or joint
			 resolution.
					(c)(1)If an amendment includes
			 a provision described in paragraph (2), the chairman of the Committee on the
			 Budget shall, upon the engrossment of a House bill or joint resolution or a
			 House amendment to a Senate bill or joint resolution, other than an
			 appropriation bill, reduce the level of total revenues set forth in the
			 applicable concurrent resolution on the budget for the fiscal year or for the
			 total of that first fiscal year and the ensuing fiscal years in an amount equal
			 to the net reduction in mandatory authority (either under current law or
			 proposed by a bill or joint resolution under consideration) provided by each
			 amendment adopted by the House to the bill or joint resolution. Such adjustment
			 shall be in addition to the adjustments described in subsection (b).
					(2)(A)The provision specified
			 in paragraph (1) is as follows: The amount of mandatory budget authority
			 reduced by this amendment may be used to offset a decrease in
			 revenues.
						(B)All points of order are waived
			 against an amendment including the text specified in subparagraph (A) provided
			 the amendment is otherwise in order.
						(d)As used in this
			 rule, the term—
					(1)appropriation
			 bill means any general or special appropriation bill, and any bill or
			 joint resolution making supplemental, deficiency, or continuing appropriations
			 through the end of fiscal year 2008 or any subsequent fiscal year, as the case
			 may be.
					(2)mandatory
			 budget authority means any entitlement authority as defined by, and
			 interpreted for purposes of, the Congressional Budget Act of 1974.
					(e)During the
			 consideration of any bill or joint resolution, the chairman of the Committee on
			 the Budget shall maintain a running tally, which shall be available to all
			 Members, of the amendments adopted reflecting increases and decreases of budget
			 authority in the bill or joint resolution.
				307.Budget
			 discretionary accounts
				(a)(1)The chairman of the
			 Committee on the Budget shall maintain an account to be known as the
			 Budget Protection Discretionary Account. The Account shall be
			 divided into entries corresponding to the allocation to the Committee on
			 Appropriations, and the committee’s suballocations, under section 302(a) and
			 302(b) of the Congressional Budget Act of 1974.
					(2)Each entry shall consist only of
			 amounts credited to it under subsection (b). No entry of a negative amount
			 shall be made.
					(b)(1)Upon the engrossment of
			 a House appropriations bill, the chairman of the Committee on the Budget
			 shall—
						(A)credit the applicable entries of the
			 Budget Protection Discretionary Account by the amounts specified in paragraph
			 (2).
						(B)reduce the applicable 302(a) and (b)
			 allocations by the amount specified in paragraph (2).
						(2)Each amount specified in subparagraph
			 (A) shall be the net reduction in discretionary budget authority provided by
			 each amendment adopted by the House to the bill or joint resolution.
					(c)(1)If an amendment includes
			 a provision described in paragraph (2), the chairman of the Committee on the
			 Budget shall, upon the engrossment of a House appropriations bill, reduce the
			 level of total revenues set forth in the applicable concurrent resolution on
			 the budget for the fiscal year or for the total of that first fiscal year and
			 the ensuing fiscal years in an amount equal to the net reduction in
			 discretionary budget authority provided by each amendment that was adopted by
			 the House to the bill or joint resolution. Such adjustment shall be in addition
			 to the adjustments described in subsection (b).
					(2)(A)The provision specified
			 in paragraph (1) is as follows: The amount of discretionary budget
			 authority reduced by this amendment may be used to offset a decrease in
			 revenues.
						(B)All points of order are waived
			 against an amendment including the text specified in subparagraph (A) provided
			 the amendment is otherwise in order.
						(d)As used in this
			 rule, the term appropriation bill means any general or special
			 appropriation bill, and any bill or joint resolution making supplemental,
			 deficiency, or continuing appropriations through the end of fiscal year 2012 or
			 any subsequent fiscal year, as the case may be.
				(e)During the
			 consideration of any bill or joint resolution, the chairman of the Committee on
			 the Budget shall maintain a running tally, which shall be available to all
			 Members, of the amendments adopted reflecting increases and decreases of budget
			 authority in the bill or joint resolution.
				308.Treatment of
			 rescission bills in the House
				(a)(1)By February 1, May 1,
			 July 30, and November 11 of each session, the majority leader shall introduce a
			 rescission bill. If such bill is not introduced by that date, then whenever a
			 rescission bill is introduced during a session on or after that date, a motion
			 to discharge the committee from its consideration shall be privileged after the
			 10-legislative day period beginning on that date for the first 5 such
			 bills.
					(2)It shall not be in order to offer any
			 amendment to a rescission bill except an amendment that increases the amount of
			 budget authority that such bill rescinds.
					(b)Whenever a
			 rescission bill passes the House, the Committee on the Budget shall immediately
			 reduce the applicable allocations under section 302(a) of the Congressional
			 Budget Act of 1974 by the total amount of reductions in budget authority and in
			 outlays resulting from such rescission bill.
				(c)(1)It shall not be in order
			 to consider any rescission bill, or conference report thereon or amendment
			 thereto, unless—
						(A)in the case of such bill or conference
			 report thereon, it is made available to Members and the general public on the
			 Internet for at least 48 hours before its consideration; or
						(B)(i)in the case of an
			 amendment to such rescission bill made in order by a rule, it is made available
			 to Members and the general public on the Internet within one hour after the
			 rule is filed; or
							(ii)in the case of an amendment under
			 an open rule, it is made available to Members and the general public on the
			 Internet immediately after being offered; in a format that is searchable and
			 sortable.
							(2)No amendment to an amendment to a
			 rescission bill shall be in order unless germane to the amendment to which it
			 is offered.
					(d)As used in this
			 section, the term rescission bill means a bill or joint resolution
			 which only rescinds, in whole or in part, budget authority and which includes
			 only titles corresponding to the most recently enacted appropriation bills that
			 continue to include unobligated balances.
				309.Sense of the
			 House regarding baseline revenue projectionsFor purposes of constructing its baseline
			 revenue projections, the Congressional Budget Office should assume that any tax
			 provision which is scheduled to expire under current law will be extended
			 through the duration of any budget forecast by Congressional Budget Office so
			 as to ensure that expiring tax provisions and expiring spending programs (other
			 than direct appropriations) are treated in like fashion.
			310.Sense of the
			 House regarding long-term budget projectionsFor purposes of constructing its ten-year
			 and long-term budget projection reports, the Congressional Budget Office should
			 include an alternative scenario that assumes that mandatory spending programs
			 grow at the same rate as average, projected nominal gross domestic product
			 (GDP).
			IVEarmark moratorium
			401.Earmark
			 moratorium
				(a)Point of
			 orderIt shall not be in
			 order to consider—
					(1)a
			 bill or joint resolution reported by any committee, or any amendment thereto or
			 conference report thereon, that includes a congressional earmark, limited tax
			 benefit, or limited tariff benefit; or
					(2)a
			 bill or joint resolution not reported by any committee, or any amendment
			 thereto or conference report thereon, that includes a congressional earmark,
			 limited tax benefit, or limited tariff benefit.
					(b)DefinitionsFor
			 the purposes of this resolution, the terms congressional earmark,
			 limited tax benefit, and limited tariff benefit have
			 the meaning given those terms in clause 9 of rule XXI of the Rules of the House
			 of Representatives.
				(c)Special
			 ruleThe point of order under subsection (a) shall only apply to
			 legislation providing or authorizing discretionary budget authority, credit
			 authority, or other spending authority, providing a Federal tax deduction,
			 credit, or exclusion, or modifying the Harmonized Tariff Schedule in fiscal
			 year 2011 or fiscal year 2012.
				(d)InapplicabilityThis resolution shall not apply to any
			 authorization of appropriations to a Federal entity if such authorization is
			 not specifically targeted to a State, locality, or congressional
			 district.
				402.Limitation of
			 authority of the House Committee on RulesThe House Committee on Rules may not report
			 a rule or order that would waive the point of order set forth in the first
			 section of this resolution.
			VPolicy
			501.Policy
			 statement on health care law repealIt is the policy of this resolution
			 that—
				(1)the Patient Protection and Affordable Care
			 Act (Public Law 111–148), and the Health Care and Education Reconciliation Act
			 of 2010 (Public Law 111–152) should be repealed; and
				(2)in its place, health care reform that
			 empowers patients should be enacted.
				502.Policy
			 statement on bailouts of State and local governmentsIt is the policy of this resolution that the
			 Federal Government should not bailout State and local governments, including
			 State and local government employee pension plans and other post-employment
			 benefit plans.
			503.Policy
			 statement on means-tested welfare programs
				(a)FindingsThe House finds that:
					(1)In 1996, President Bill Clinton and
			 congressional Republicans enacted reforms that have moved families off of
			 Federal programs and enabled them to provide for themselves.
					(2)According to the
			 most recent projections, over the next 10 years we will spend approximately $10
			 trillion on means-tested welfare programs.
					(3)Today, there are
			 currently 77 Federal programs that provide benefits specifically to poor and
			 low-income Americans.
					(4)Taxpayers deserve
			 clear and transparent information on how well these programs are working, and
			 how much the Federal Government is spending on means-tested welfare.
					(b)Policy on
			 means-Tested welfare programsIt is the policy of this resolution that
			 the President’s budget should disclose, in a clear and transparent manner, the
			 aggregate amount of Federal welfare expenditures, as well as an estimate of
			 State and local spending for this purpose, over the next ten years.
				504.Policy
			 statement on reforming the Federal budget processIt is the policy of this resolution that the
			 Federal budget process should be reformed so that it is easier to reduce
			 Federal spending than it is to increase it by enacting reforms included in the
			 Spending, Deficit, and Debt Control Act of 2009 (H.R. 3964, 111th
			 Congress).
			
